                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 THERARON WELLS,

                             Plaintiff,
        V.
                                                                 Case No. 18-cv-693-jdp
 PATRICK GOVIER, JORDAN DUVE,
 MS. DICKMAN, RICKY STILWELL,
 MARK ICARTMAN, and LEBBEUS BROWN,

                             Defendants.


                              JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants

dismissing plaintiff Theraron Wells's claims against Jordan Duve, Ms. Dickman, Mark

Kaltman, and Lebbeus Brown.


       IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in favor of

defendants Patrick Govier and Ricky Stilwell in accordance with the jury's verdict.

                          i RI
Approved as to form this A   day of March, 2020.

             D. itte-orn.--
James . Peterson
District Judge


Peter Oppeneer                                            Date
Clerk of Court
